

Exhibit 10.17


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY

TERM LOAN AND SECURITY AGREEMENT

Dated as of May 21, 2007

By and Among

WHITEHALL JEWELLERS, INC.,

as Borrower,

THE LENDERS
Listed on Schedule 2.01 hereto,

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,
for the Agents and the Lenders

and

BANK OF AMERICA, N.A.,
WELLS FARGO RETAIL FINANCE, LLC,
as Managing Agents
for the Agents and the Lenders

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

13

 

1.03

Accounting Terms

13

 

1.04

Rounding

14

 

1.05

Times of Day

14

 

1.06

UCC Terms

14

 

 

 

 

ARTICLE II. TERM LOAN FACILITY

14

 

 

 

 

 

2.01

Term Loan

14

 

2.02

Borrowings, Conversions and Continuations of Loans

14

 

2.03

Prepayments

16

 

2.04

Repayment of Loans

16

 

2.05

Interest

16

 

2.06

Facility Fee

17

 

2.07

Computation of Interest and Fees

17

 

2.08

Evidence of Debt

17

 

2.09

Payments Generally; Administrative Agent’s Clawback

17

 

2.10

Sharing of Payments by Lenders

19

 

2.11

Settlement Among Lenders

19

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

20

 

 

 

 

 

3.01

Taxes

20

 

3.02

Illegality

21

 

3.03

Inability to Determine Rates

22

 

3.04

Increased Costs; Reserves on LIBOR Loans

22

 

3.05

Compensation for Losses

23

 

3.06

Mitigation Obligations; Replacement of Lenders

24

 

3.07

Survival

24

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO LOANS

24

 

 

 

 

 

4.01

Conditions of Initial Term Advance

24

 

4.02

Conditions to Delayed Draw Advance

26

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

27

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

27

 

 

 

 

 

6.01

Financial Statements

27

 

6.02

Notices

27

 

6.03

Maintenance of Insurance

27

 

6.04

Use of Proceeds

28

 

6.05

Additional Loan Parties; Additional Properties

28

 

6.06

Cash Management

30

 

6.07

Information Regarding the Collateral

30

 

6.08

Physical Inventories

30

 

6.09

Further Assurances

30

i

--------------------------------------------------------------------------------



 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

30

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

30

 

 

 

 

 

8.01

Events of Default

30

 

8.02

Remedies Upon Event of Default

32

 

8.03

Application of Funds

33

 

 

 

 

ARTICLE IX. COLLATERAL

33

 

 

 

 

 

9.01

Security Interest

33

 

9.02

Additional Security

35

 

9.03

Continued Priority of Security Interest

35

 

9.04

Other Collateral Matters

36

 

 

 

 

ARTICLE X. ADMINISTRATIVE AGENT

36

 

 

 

 

 

10.01

Appointment and Authority

36

 

10.02

Rights as a Lender

37

 

10.03

Exculpatory Provisions

37

 

10.04

Reliance by Agents

38

 

10.05

Delegation of Duties

38

 

10.06

Resignation of Agents

38

 

10.07

Non-Reliance on Administrative Agent and Other Lenders

39

 

10.08

Administrative Agent May File Proofs of Claim

39

 

10.09

Collateral and Guaranty Matters

39

 

10.10

Notice of Transfer

40

 

10.11

Reports and Financial Statements

40

 

10.12

Agency for Perfection

41

 

10.13

Indemnification of Agents

41

 

10.14

Relation among Lenders

41

 

 

 

 

ARTICLE XI. MISCELLANEOUS

41

 

 

 

 

 

11.01

Amendments, Etc

41

 

11.02

Notices; Effectiveness; Electronic Communications

43

 

11.03

No Waiver; Cumulative Remedies

44

 

11.04

Expenses; Indemnity; Damage Waiver

44

 

11.05

Payments Set Aside

re46

 

11.06

Successors and Assigns

46

 

11.07

Treatment of Certain Information; Confidentiality

49

 

11.08

Right of Setoff

50

 

11.09

Interest Rate Limitation

50

 

11.10

Counterparts; Integration; Effectiveness

50

 

11.11

Survival

51

 

11.12

Severability

51

 

11.13

Replacement of Lenders

51

 

11.14

Governing Law; Jurisdiction; Etc

52

 

11.15

Waiver of Jury Trial

53

 

11.16

No Advisory or Fiduciary Responsibility

53

 

11.17

USA PATRIOT Act Notice

53

 

11.18

Time of the Essence

54

 

11.19

Press Releases

54

 

11.20

Additional Waivers

54

ii

--------------------------------------------------------------------------------



 

 

 

 

 

11.21

No Strict Construction

55

 

11.22

Attachments

55

iii

--------------------------------------------------------------------------------



 

 

 

SCHEDULES

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

 

 

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of:

 

 

 

 

A

Loan Notice

 

 

 

 

B

Term Note

 

 

 

 

C

Delayed Draw Advance Borrowing Request

 

 

 

 

D

Assignment and Assumption

 

 

 

 

E

Joinder Agreement

iv

--------------------------------------------------------------------------------



TERM LOAN AND SECURITY AGREEMENT

          This TERM LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into as
of May 21, 2007, among

          WHITEHALL JEWELLERS, INC. (the “Borrower”), a Delaware corporation
having its principal place of business at 125 South Wacker, #2600, Chicago,
Illinois 60606;

          the lending institutions listed on Schedule 2.01 (collectively, the
“Lenders”);

          LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Agents (as hereinafter defined) and
the Lenders; and

          BANK OF AMERICA, N.A. and WELLS FARGO RETAIL FINANCE, LLC, as
co-managing agents (collectively, in such capacity, the “Managing Agents”).

RECITALS:

          A. Borrower is party to a certain Third Amended and Restated Credit
Agreement dated as of February 20, 2007, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement dated as of the date
hereof (as the same may be further amended, modified or supplemented from time
to time, the “Revolving Credit Agreement”), by and among the Borrower, LaSalle
Bank National Association, as administrative agent and collateral agent (in such
capacity, the “Revolving Credit Agent”), and the lenders (the “Revolving Credit
Lenders”) party thereto.

          B. The Borrower has requested that the Lenders agree to make one or
more term loans to the Borrower in order to permit Borrower to repay certain
subordinated indebtedness and provide it with additional working capital.

          C. The Lenders are willing to provide term loan financing on the terms
and conditions set forth herein.

          NOW THEREFORE, the Borrower, the Lenders and the Agents (as defined
herein) agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

          1.01 Defined Terms. Terms used and not otherwise defined in this
Agreement shall have the meanings provided in the Revolving Credit Agreement. As
used in this Agreement, the following terms shall have the meanings set forth
below:

          “ACH” means automated clearing house transfers.

          “Administrative Agent” has the meaning provided in the Recitals to
this Agreement.

          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower, the Managing Agents and the Lenders.

1

--------------------------------------------------------------------------------



          “Affiliate” means, with respect to any Person, (i) another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, (ii) any
director, officer, managing member, partner, trustee, or beneficiary of that
Person, (iii) any other Person directly or indirectly holding 10% or more of any
class of the Equity Interests of that Person, and (iv) any other Person 10% or
more of any class of whose Equity Interests is held directly or indirectly by
that Person.

          “Agent(s)” means, collectively, the Administrative Agent, Collateral
Agent and Managing Agents.

          “Aggregate Commitments” means, at any time, the sum of the Commitments
at such time. As of the Closing Date, the Aggregate Commitments are
$35,000,000.00.

          “Agreement” means this Term Loan and Security Agreement as such may be
amended, amended and restated, modified or supplemented from time to time.

          “Applicable Margin” means (a) 1.25% with respect to LIBOR Loans and
(b) (-0.125%) with respect to Base Rate Loans.

          “Applicable Percentage” means with respect to each Lender, that
percentage of the Commitments of such Lender hereunder to make Loans to the
Borrower, in each case as the context provides. If the Commitment of such Lender
to make Loans has been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01, as modified upon the execution and delivery of an Assignment and
Assumption pursuant to which a Person becomes a Lender and a party hereto, as
applicable.

          “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

          “Base Rate” means the higher of (a) the annual rate of interest
announced from time to time by LaSalle at its head office in Chicago, Illinois,
as its “Prime Rate” and (b) the Federal Funds Effective Rate plus 0.5% per
annum. “Prime Rate” shall mean on any day a fluctuating rate per annum equal to
the higher of (a) the rate of interest designated by the Agent from time to time
as its “Prime Rate,” and (b) a rate of interest equal to the sum of (i) the
Federal Funds Rate, plus (ii) 0.5%. The Prime Rate is not necessarily the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit. Changes in the rate of interest on a Base Rate Loan shall
take effect simultaneously with each change in the Prime Rate. The applicable
Prime Rate shall be determined by the Administrative Agent in its sole judgment,
and such determination shall be conclusive absent manifest error.

          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

2

--------------------------------------------------------------------------------



          “Borrower” has the meaning provided in the introductory paragraph
hereto.

          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of LIBOR Loans, having the same Interest Period, made
by each of the Lenders pursuant to Section 2.01.

          “Business Day” means (i) any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the Laws of,
or are in fact closed in, the state where the Administrative Agent’s Office is
located and, (ii) if such day relates to any LIBOR Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank market.

          “Cash Management Services” means any one or more of the following
types or services or facilities provided to any Loan Party by the Administrative
Agent or any of its Affiliates: (a) ACH transactions, (b) cash management
services, including, without limitation, controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) credit or debit cards, and (e) merchant
services.

          “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.

          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 11.01.

          “Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, as amended and in effect.

          “Collateral” shall have the meaning assigned to such term in Section
9.01.

          “Collateral Agent” has the meaning provided in the Recitals to this
Agreement.

          “Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in an executed Assignment and Assumption pursuant to
which a Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

          “Consent” means actual consent given by a Lender from whom such
consent is sought; or the passage of seven (7) Business Days from receipt of
written notice to a Lender from the Administrative Agent of a proposed course of
action to be followed by the Administrative Agent without such Lender’s giving
the Administrative Agent written notice of that Lender’s objection to such
course of action.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

3

--------------------------------------------------------------------------------



          “Credit Party” or “Credit Parties” means (a) individually, (i) each
Lender and its Affiliates, (ii) each of the Agents, (iii) each beneficiary of
each indemnification obligation undertaken by any Loan Party under any Loan
Document, (iv) any other Person to whom Obligations under this Agreement and any
other Loan Documents are owing, and (v) the successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.

          “Credit Party Expenses” means, without limitation:

          (a) all reasonable out-of-pocket expenses incurred by the Agents in
connection with this Agreement and the other Loan Documents, including without
limitation

 

 

 

          (i) the reasonable fees, charges and disbursements of (A) counsel for
any of the Agents, (B) outside consultants for any of the Agents, (C)
appraisers, (D) commercial finance examinations, and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations;

 

 

 

          (ii) in connection with (A) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (B) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (C) any workout, restructuring
or negotiations in respect of any Obligations;

          (b) all reasonable out-of-pocket expenses incurred by the Credit
Parties who are not the Agents, after the occurrence and during the continuance
of an Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties.

          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

          “Default Rate” means:

          (a) with respect to a LIBOR Loan, an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
LIBOR Loan plus two percent (2%) per annum;

          (b) with respect to a Base Rate Loan, an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Base Rate Loan, plus (iii) two percent (2%) per annum;

          (c) with respect to all Obligations other than those specified above,
an interest rate equal to (i) the Base Rate plus (ii) the highest Applicable
Margin, if any, applicable to Base Rate Loans, plus (iii) two percent (2%) per
annum.

          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay

4

--------------------------------------------------------------------------------



over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

          “Delayed Draw Advance” has the meaning provided in Section 2.01(b).

          “Delayed Draw Advance Borrowing Request” has the meaning provided in
Section 2.01(b).

          “Delayed Draw Advance Amount” means:

          (a) $-0- if Borrower shall receive an aggregate of $10,000,000 or more
in Equity Proceeds and the proceeds of Subordinated Indebtedness after the
Closing Date and on or prior to May 31, 2007; and

          (b) if Borrower shall not receive an aggregate of $10,000,000 or more
in Equity Proceeds and the proceeds of Subordinated Indebtedness after the
Closing Date and on or prior to May 31, 2007, the positive difference between
(x) $10,000,000 and (y) the aggregate amount of Equity Proceeds and proceeds of
Subordinated Indebtedness actually received by Borrower during such period
(which amount under clause (y) shall never be calculated as less than $-0-).

          “Dollars” and “$” mean lawful money of the United States.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision or jurisdiction subject to the laws of the
United States.

          “Eligible Assignee” means (a) a Credit Party or any of its Affiliates;
(b) a bank, insurance company, or company engaged in the business of making
commercial loans, which Person, together with its Affiliates, has a combined
capital and surplus in excess of $250,000,000; (c) an Approved Fund; (d) any
Person to whom a Credit Party assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Credit Party’s rights in
and to a material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Administrative Agent, and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Loan Party or any of the Loan Parties’ Affiliates
or Subsidiaries.

          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock, limited partnership interests, limited liability
company interests, general partnership interests or other ownership or profit
interests in, such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of such shares or interests of (or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

          “Equity Proceeds” means proceeds received by the Borrower from the
issuance or sale of its Equity Interests or capital contributions from the
holders of its Equity Interests, in each case on terms and conditions acceptable
to Administrative Agent in its reasonable credit discretion.

5

--------------------------------------------------------------------------------



          “Event of Default” has the meaning provided in Section 8.01. An Event
of Default shall be deemed to be continuing unless and until that Event of
Default has been duly waived as provided in Section 11.03 hereof.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

          “Facility Fee” has the meaning provided in Section 2.06.

          “Federal Funds Effective Rate” means, for any day, the rate set forth
in the weekly statistical release designated as H. 15(519), or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor publication, “H. l5(519)”) on the preceding Business Day opposite
the caption “Federal Funds (Effective)”; or, if for any relevant day such rate
is not so published on any such preceding Business Day, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged prior to 9:00
a.m. (New York, New York time) on that day by each of three leading brokers of
Federal Funds transactions in New York, New York selected by the Administrative
Agent.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing,

6

--------------------------------------------------------------------------------



regulatory or administrative powers or functions of or pertaining to government
(including any supranational bodies such as the European Union or the European
Central Bank).

          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitees” has the meaning provided in Section 11.04(b).

          “Information” has the meaning provided in Section 11.07.

          “Initial Term Advance” means the initial Loan made by the Lenders on
the Closing Date in the Initial Term Advance Amount, as provided in Section
2.01(a).

          “Initial Term Advance Amount” means $25,000,000.

          “Intellectual Property” means all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.

          “Intercreditor Agreement” means the Third Amended and Restated
Intercreditor and Lien Subordination Agreement date as of the Closing Date by
and among the Administrative Agent, on behalf of the Lenders and the Agents, the
Revolving Credit Agent, on behalf of the Revolving Credit Lenders

7

--------------------------------------------------------------------------------



and Revolving Credit Agent, PWJ Lending LLC, as agent for the lenders under the
Subordinate Facility, PWJ Lending LLC, in its individual capacity as creditor
under the Term Loan L/C Reimbursement Agreement, and certain other parties
thereto, acknowledged by the Borrower, as amended, modified or supplemented from
time to time.

          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Loan
exceeds three months, the date that falls every three months after the beginning
of such Interest Period shall also be an Interest Payment Date; and (b) as to
any Base Rate Loan, the last Business Day of each month and the Maturity Date.

          “Interest Period” means, as to each LIBOR Loan, the period commencing
on the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Loan Notice; provided that:

 

 

 

          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 

 

          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

 

 

          (iii) no Interest Period shall extend beyond the Maturity Date; and

 

 

 

          (iv) notwithstanding the provisions of clause (iii), no Interest
Period shall have a duration of less than one (1) month, and if any Interest
Period applicable to a LIBOR Loan would be for a shorter period, such Interest
Period shall not be available hereunder.

For purposes hereof, the date of a Borrowing that is a LIBOR Loan initially
shall be the date on which such Borrowing as a LIBOR Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such LIBOR Loan.

          “IRS” means the United States Internal Revenue Service.

          “Joinder Agreement” means an agreement, in the form attached hereto as
Exhibit E pursuant to which, among other things, a Subsidiary of the Borrower
becomes a party to, and bound by the terms of, this Agreement and/or the other
Loan Documents in the same capacity and to the same extent as either a Borrower
or a guarantor, as the Administrative Agent may determine.

          “LaSalle” has the meaning provided in the preamble to this Agreement

          “Laws” means each international, foreign, Federal, state and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law.

          “Lender” has the meaning provided in the introductory paragraph
hereto.

8

--------------------------------------------------------------------------------



          “Lending Office” means, as to any Lender, the office or offices of
which such Lender may from time to time notify the Borrower and the
Administrative Agent.

          “LIBOR” means a rate of interest determined by Administrative Agent
equal to the offered rate for deposits in US Dollars for the applicable Interest
Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time), on the
second full LIBOR Business Day next preceding the first day of such Interest
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used). If such interest rates shall cease to be
available from Telerate News Service, LIBOR shall be determined from such
financial reporting service or other information as shall be acceptable to
Administrative Agent.

          “LIBOR Business Day” means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.

          “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to LIBOR.

          “Loan” means an extension of credit by a Lender to the Borrower.

          “Loan Account” has the meaning assigned to such term in Section
2.08(a).

          “Loan Documents” means this Agreement, each Term Note, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, each as amended and in effect from time to time.

          “Loan Notice” means a notice of (a) a Borrowing (including a Delayed
Draw Advance Borrowing Request), (b) a conversion of Loans from one Type to the
other, or (c) a continuation of LIBOR Loans, which, if in writing, shall be
substantially in the form of Exhibit A.

          “Loan Parties” means, collectively, the Borrower and each guarantor.

          “Majority Lenders” means, as of any date of determination, Lenders
holding 51% or more of the Aggregate Commitments or, if the commitment of each
Lender to make Loans have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate 51% or more of the Obligations; provided that the
Commitment of, and the portion of the Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.

          “Managing Agents” shall have the meaning provided in the Recitals to
this Agreement.

          “Master Letter of Credit Agreement” means the Master Letter of Credit
Agreement dated the date hereof between PWJ Lending LLC and LaSalle, pursuant to
which the Term Loan Letter of Credit was issued by LaSalle.

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, assets, properties, or financial
condition of the Loan Parties and their Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material impairment of
the rights and remedies of the Agents or the Lenders under any Loan Document or
a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall

9

--------------------------------------------------------------------------------



be deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

          “Maturity Date” means November 19, 2007.

          “Maximum Rate” has the meaning provided therefor in Section 11.09.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

          “Non-Consenting Lender” has the meaning provided therefor in Section
11.01.

          “Obligations” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) any Other Liabilities.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

          “Other Liabilities” means (a) any Cash Management Services furnished
to any of the Loan Parties or any of their Subsidiaries and/or (b) any
transaction with any Agent, any Lender or any of their respective Affiliates,
which arises out of any bank product entered into with any Loan Party and any
such Person, as each may be amended from time to time

          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise, franchise or property taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

          “Participant” has the meaning provided in Section 11.06(d).

          “Participation Register” has the meaning provided therefor in Section
11.06(d).

          “Permitted Restricted Subordinated Debt Payments” has the meaning
provided in the Intercreditor Agreement.

10

--------------------------------------------------------------------------------



          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, limited
partnership, Governmental Authority or other entity.

          “Register” has the meaning provided in Section 11.06(c).

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

          “Reports” has the meaning provided in Section 10.11(a).

          “Responsible Officer” means the chief executive officer, president,
chief financial officer, vice president, treasurer or assistant treasurer of a
Loan Party or any of the other individuals designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership, limited liability company and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB, in each case as they may be amended from time to time.

          “Settlement Date” has the meaning provided in Section 2.10.

          “Subordinate Facility” means that certain Second Amended and Restated
Term Loan Credit Agreement dated as of February 20, 2007 by and among the
Borrower, PWJ Lending LLC, as agent, and the lenders from time to time party
thereto, as amended, modified or supplemented from time to time.

          “Subordinated Indebtedness” means Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms reasonably satisfactory to the Administrative
Agent.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the Equity Interests having ordinary voting power for the election of
directors or other governing body or control of such subsidiary are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

          “Term Loan” has the meaning provided in Section 2.01.

11

--------------------------------------------------------------------------------



          “Term Loan Facility” means the credit facility provided by the Lenders
with respect to the Term Loan.

          “Term Loan Facility Amount” means the amount of up to $35,000,000.

          “Term Loan Letter of Credit” means the standby letter of credit issued
by LaSalle for the benefit of, and the original of which has been delivered to,
the Administrative Agent, for the benefit of the Credit Parties, which is
acceptable in all respects to the Administrative Agent and which provides,
without limitation, the following:

          (a) an original face amount of $35,000,000, with multiple draws
permitted upon the occurrence of any Event of Default and on the Termination
Date in an amount equal to the lesser of such face amount and the then
outstanding principal amount of the Term Loan;

          (b) an expiry date of November 21, 2007;

          (c) issuance fees customary for letters of credit of this type and
size; and

          (d) a letter of credit fee in the amount of $131,250.00 (a portion of
which may be rebated in accordance with the term of the Master Letter of Credit
Agreement).

          “Term Loan L/C Reimbursement Agreement” means the Reimbursement
Agreement between the Borrower and PWJ Lending LLC with respect to draws made
under the Term Loan Letter of Credit.

          “Term Note” has the meaning provided in Section 2.08(b).

          “Termination Date” means the earliest to occur of (i) the Maturity
Date, (ii) the date on which the maturity of the Obligations is accelerated (or
deemed accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII.

          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a LIBOR Loan.

          “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code
as in effect from time to time in the State of Illinois; provided, however, that
if a term is defined in Article 9 of the Uniform Commercial Code differently
than in another article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Illinois, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

          “Unanimous Lenders” means, as of any date of determination, Lenders
holding 100% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans have been terminated pursuant to Section 8.02, Lenders holding in
the aggregate 100% of the Obligations; provided that the Commitment of, and the
portion of the Obligations held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Unanimous Lenders.

          “United States” and “U.S.” mean the United States of America.

12

--------------------------------------------------------------------------------



          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

          1.03 Accounting Terms

          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

13

--------------------------------------------------------------------------------



          1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

          1.05 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

          1.06 UCC Terms. When used herein, (a) the terms “Account”, “Account
Debtor”, “Certificated Security”, “Chattel Paper”, “Commercial Tort Claim”,
“Deposit Account”, “Document”, “Electronic Chattel Paper”, “Equipment”,
“Financial Asset”, “Fixtures”, “General Intangibles”, “Goods”,
“Health-Care-Insurance Receivable”, “Inventory”, “Instrument”, “Investment
Property”, “Letter-of-Credit Rights”, “Payment Intangibles”, “Proceeds”,
“Security Entitlement”, “Supporting Obligations” and “Uncertificated Security”
have the respective meanings assigned thereto in the UCC.

ARTICLE II.
TERM LOAN FACILITY

          2.01 Term Loan.

          (a) Subject to the terms and conditions set forth in this Agreement,
each Lender agrees to loan (the “Term Loan”), to Borrower such Lender’s
Applicable Percentage of the Term Loan Facility Amount. The Initial Term Advance
will be funded on the Closing Date and the balance may be funded in the form of
a Delayed Draw Advance subject to the terms hereof. The aggregate amount of the
Initial Term Advance and the Delayed Draw Advance shall never exceed the Term
Loan Facility Amount and the Applicable Percentage of amount outstanding under
the Term Loan of any Lender shall not at any time exceed its separate Commitment
therefor. Other than with respect to the Delayed Draw Advance (described in
Section 2.01(b) below), the Term Loan is not a revolving credit facility and may
not be redrawn, and any repayments or prepayments of principal on the Term Loan
shall permanently reduce the Term Loan. The obligations of the Lenders hereunder
are several and not joint nor joint and several. The Borrower irrevocably
authorizes the Administrative Agent and Lenders to disburse the proceeds of the
Initial Term Advance on the Closing Date in accordance with the terms of this
Agreement.

          (b) Subject to the terms and conditions of this Agreement, at any time
prior to May 30, 2007, the Lenders agree to make one additional advance (the
“Delayed Draw Advance”) to the Borrower in an amount not to exceed the Delayed
Draw Advance Amount. The Delayed Draw Advance shall be requested by an
irrevocable written notice in the form of the borrowing request attached as
Exhibit C (a “Delayed Draw Advance Borrowing Request”) by an Authorized Person
specifying the amount and proposed date of the Delayed Draw Advance, delivered
to the Administrative Agent at least thirty (30) days prior to the requested
funding date (such request becoming effective upon receipt). After receipt of
the Delayed Draw Advance Borrowing Request, Lenders shall make the requested
Delayed Draw Advance available to Borrower on the requested funding date,
subject to the conditions set forth herein to the making of all financial
accommodations and in Section 4.02 with respect to the Delayed Draw Advance.

          2.02 Borrowings, Conversions and Continuations of Loans.

          (a) Loans shall be either Base Rate Loans or LIBOR Loans as the
Borrower may request subject to and in accordance with this Section 2.02.
Subject to the other provisions of this Section 2.02, Borrowings of more than
one Type may be incurred at the same time.

14

--------------------------------------------------------------------------------



          (b) Each Loan, each conversion of Loans from one Type to the other,
and each continuation of LIBOR Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three (3) Business Days prior to the requested date of any Loan
of, conversion to or continuation of LIBOR Loans or of any conversion of LIBOR
Loans to Base Rate Loans, and (ii) one (1) Business Day prior to the requested
date of any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(b) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of LIBOR Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Loan, a conversion of Loans from one Type to the other, or a continuation of
LIBOR Loans, (ii) the requested date of the Loan, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of LIBOR
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

          (c) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(b). In the case of a Loan, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 noon on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the Initial Term
Advance, Section 4.01), the Administrative Agent shall use reasonable efforts to
make all funds so received available to the Borrower in like funds by no later
than 3:00 p.m. on the day of receipt by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

          (d) The failure of any Lender to make any Loan shall neither relieve
any other Lender of its obligation to fund its Loan in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender.

          (e) Except as otherwise provided herein, a LIBOR Loan may be continued
or converted only on the last day of an Interest Period for such LIBOR Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as LIBOR Loans without the Consent of the Majority
Lenders.

          (f) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in LaSalle’s Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

15

--------------------------------------------------------------------------------



          (g) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five (5) Interest Periods in effect with respect to
LIBOR Loans.

          2.03 Prepayments. The Borrower may, upon irrevocable notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty with
Equity Proceeds or with the proceeds of Subordinated Indebtedness; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of LIBOR
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of LIBOR Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Loans, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentage and shall permanently
reduce the Term Loan amount.

          2.04 Repayment of Loans

          (a) If for any reason, at any time the aggregate outstanding amount of
Loans exceeds the amount available to be drawn under the Term Loan Letter of
Credit, Borrower shall immediately cause such excess to be paid to the
Administrative Agent for the benefit of the Lenders.

          (b) The Borrower shall repay to the Administrative Agent, for the
benefit of the Lenders, on the Termination Date, the aggregate principal amount
of Loans and all other Obligations outstanding on such date.

          2.05 Interest.

          (a) Subject to the provisions of Section 2.05(b), (i) each LIBOR Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to LIBOR for such Interest Period plus
the Applicable Margin; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.

          (b) (i) If any amount payable under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

 

 

          (ii) If any other Event of Default exists, then the Administrative
Agent may, and upon the request of the Majority Lenders shall, notify the
Borrower that all outstanding Obligations shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate and
thereafter such Obligations shall bear interest at the Default Rate to the
fullest extent permitted by applicable Laws.

16

--------------------------------------------------------------------------------




 

 

 

          (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Laws.

          2.06 Facility Fee. On the Closing Date, the Borrower shall pay the
Administrative Agent for the ratable benefit of the Lenders, a facility fee (the
“Facility Fee”) in the amount of $50,000.00.

          2.07 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by LaSalle’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.09(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

          2.08 Evidence of Debt.

          (a) The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

          (b) The Borrower shall execute and deliver to each Lender (through the
Administrative Agent) a promissory note (as each may be amended, modified,
supplemented or replaced from time to time, each a “Term Note” and,
collectively, the “Term Notes”) in the form of Exhibit B hereto, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Term Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Term Note and upon cancellation of
such Term Note, the Borrower will issue, in lieu thereof, a replacement Term
Note in favor of such Lender, in the same principal amount thereof and otherwise
of like tenor.

          2.09 Payments Generally; Administrative Agent’s Clawback.

          (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the

17

--------------------------------------------------------------------------------



respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBOR Loans (or in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation plus any administrative
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

          (c) A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this Section 2.09 shall be conclusive,
absent manifest error.

          (d) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof
(subject to the provisions of the last paragraph of Section 4.02), the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

          (e) The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 11.04(c) are several and not joint nor joint and
several. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

18

--------------------------------------------------------------------------------



          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

          2.10 Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Obligations of the other
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8.03, provided that:

 

 

 

          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 

 

          (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

                    2.11 Settlement Among Lenders.

          (a) The amount of each Lender’s Applicable Percentage of outstanding
Loans shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and shall be adjusted upward or downward based on all Loans and
repayments of Loans received by the Administrative Agent as of 3:00 p.m. on the
first Business Day (such date, the “Settlement Date”) following the end of the
period specified by the Administrative Agent.

          (b) The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Loans for the period and the amount of repayments received for the
period. As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its Applicable Percentage of repayments, and (ii)
each Lender shall transfer to the Administrative Agent (as provided below) or
the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Loans made by each Lender shall be equal to such Lender’s Applicable
Percentage of all Loans outstanding as of such Settlement Date. If the summary
statement requires transfers to be made to the Administrative Agent by the
Lenders and is received prior to 12 noon on a Business Day, such transfers shall
be made in immediately available funds no later than 3:00 p.m. that day; and, if
received after 12 noon, then no later than 3:00 p.m. on the next Business Day.
The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent.
If and to the extent any Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand such

19

--------------------------------------------------------------------------------



amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent, equal to the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

          3.01 Taxes.

          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

          (b) Without limiting the provisions of subsection (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

          (c) The Loan Parties shall indemnify the Administrative Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which Borrower
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the

20

--------------------------------------------------------------------------------



Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

          Without limiting the generality of the foregoing, in the event that
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

 

 

 

          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

 

 

 

          (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

 

 

 

          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section
881(c) of the Code, (x) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

 

 

 

          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

          (f) If the Administrative Agent or any Lender determines, in its
respective sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

          3.02 Illegality. If any Lender determines that any Law at any time
after the Closing Date has made it unlawful, or that any Governmental Authority
has at any time after the Closing Date asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBOR Loans,
or to determine or charge interest rates based upon LIBOR, or any Governmental
Authority has at any time after the Closing Date imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such

21

--------------------------------------------------------------------------------



determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all LIBOR Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

          3.03 Inability to Determine Rates. If the Majority Lenders determine
that for any reason in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBOR Loan, (b) adequate and reasonable means do not
exist for determining LIBOR for any requested Interest Period with respect to a
proposed LIBOR Loan, or (c) LIBOR for any requested Interest Period with respect
to a proposed LIBOR Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBOR Loans shall be suspended until the Administrative Agent (upon
the instruction of the Majority Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

          3.04 Increased Costs; Reserves on LIBOR Loans.

          (a) If any Change in Law shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR);

 

 

 

          (ii) subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or

 

 

 

          (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender within 180 days of the date of such
Change in Law, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

          (b) If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then, upon

22

--------------------------------------------------------------------------------



request of such Lender within 180 days of the date of such Change in Law the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

          (e) The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each LlBOR Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

          3.05 Compensation for Losses.

          (a) Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

 

 

          (i) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

 

 

          (ii) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

 

 

          (iii) any assignment of a LIBOR Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

          including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

23

--------------------------------------------------------------------------------



          (b) For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBOR Loan made by it at LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

          3.06 Mitigation Obligations; Replacement of Lenders.

          (a) If any Lender requests compensation under Section 3.04, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

          (b) If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or any Lender gives notice pursuant to Section 3.02, the Borrower may replace
such Lender in accordance with Section 11.13.

          3.07 Survival. All of the parties obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS

          4.01 Conditions of Initial Term Advance. The obligation of the Lenders
to make the Initial Term Advance hereunder is subject to satisfaction of the
following conditions precedent:

          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent:

 

 

 

          (i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

 

 

          (ii) a Term Note executed by the Borrower in favor of each Lender;

 

 

 

          (iii) the Term Loan Letter of Credit shall have been issued; the
original thereof shall have been delivered to and shall be in the possession of
the Administrative Agent;

 

 

 

          (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a

24

--------------------------------------------------------------------------------



 

 

 

party and (B) the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;

 

 

 

          (v) a favorable opinion of Holland & Knight, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

 

 

 

          (vi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(a)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (C) either that (1) no consents, licenses or approvals are required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

 

 

 

          (vii) a certificate from the chief financial officer of the Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby;

 

 

 

          (viii) all other Loan Documents, each duly executed by the applicable
Loan Parties;

 

 

 

          (ix) results of searches or other evidence reasonably satisfactory to
the Collateral Agent (in each case dated as of a date reasonably satisfactory to
the Collateral Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases satisfactory to the Collateral Agent are being tendered
concurrently with such extension of credit or other arrangements satisfactory to
the Collateral Agent for the delivery of such termination statements and
releases, satisfactions and discharges have been made;

 

 

 

          (x) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Collateral Agent; and

 

 

 

          (xi) such other assurances, certificates, documents, consents or
opinions as the Agents reasonably may require.

          (b) The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it fairly present the business and financial
condition of the Loan Parties and that there has been no Material Adverse Effect
since the date of the most recent financial information delivered to the
Administrative Agent.

          (c) The Administrative Agent shall have received and found
satisfactory a copy of the fully executed Intercreditor Agreement.

          (d) The Administrative Agent shall have received and found
satisfactory a copy of the fully executed First Amendment to the Revolving
Credit Agreement.

25

--------------------------------------------------------------------------------



          (e) There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

          (f) There shall not have occurred any default of any Material Contract
of any Loan Party which could reasonably be expected to have a Material Adverse
Effect.

          (g) The consummation of the transactions contemplated hereby shall not
violate any Applicable Law or any Organization Document.

          (h) All fees required to be paid to the Agents on or before the
Closing Date shall have been paid in full or charged to the Loan Account, and
all fees required to be paid to the Lenders on or before the Closing Date shall
have been paid in full or charged to the Loan Account.

          (i) The Borrower shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

          Without limiting the generality of the provisions of Section 10.04,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
Consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be Consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

          4.02 Conditions to Delayed Draw Advance. The obligation of each Lender
to honor a Delayed Draw Advance Borrowing Request is subject to the following
conditions precedent:

          (a) The representations and warranties of each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Delayed Draw Advance, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;

          (b) No Default shall exist, or would result from the making of the
Delayed Draw Advance or from the application of the proceeds thereof;

          (c) The Borrower shall not have received at least $10,000,000 in
Equity Proceeds or the proceeds of Subordinated Indebtedness on or prior to May
31, 2007;

          (d) The Administrative Agent shall have received a Delayed Draw
Advance Borrowing Request in accordance with the requirements hereof prior to
May 31, 2007; and

          (e) No event or circumstance which could reasonably be expected to
result in a Material Adverse Effect shall have occurred.

          Delivery of a Delayed Draw Advance Borrowing Request shall be deemed
to be a representation and warranty by the Borrower that the conditions
specified in this Sections 4.02(a) have been satisfied on

26

--------------------------------------------------------------------------------



and as of the date of the making of the Delayed Draw Advance. The conditions set
forth in this Section 4.02 are for the sole benefit of the Credit Parties but
until the Majority Lenders otherwise direct the Administrative Agent to cease
making Loans, the Lenders will fund their Applicable Percentage of all Loans
which are requested by the Borrower and which, notwithstanding the failure of
the Loan Parties to comply with the provisions of this Article IV, are agreed to
by the Administrative Agent, provided, however, the making of any such Loans
shall not be deemed a modification or waiver by any Credit Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Credit Parties as a result of any such failure to comply.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

          To induce the Credit Parties to enter into this Agreement and to make
Loans hereunder, each Loan Party represents and warrants to the Administrative
Agent and the other Credit Parties that the representations and warranties of
each Loan Party contained in Article V of the Revolving Credit Agreement, in
this Agreement and in each other Loan Document, and which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects as of the date of this Agreement,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.:

ARTICLE VI.
AFFIRMATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, the Loan
Parties shall, and shall cause each Subsidiary to, comply with the provisions of
Sections 6.04 (Payment of Obligations), 6.05 (Preservation of Existence), 6.06
(Maintenance of Properties), 6.08 (Compliance with Laws), 6.09 (Books and
Records; Accountants), 6.10 (Inspection Rights), 6.15 (Physical Inventories),
6.16 (Environmental Laws), 6.18 (Compliance with Terms of Leaseholds), 6.19
(Material Contracts) and 6.20 (Trade Vendor Agreement) of the Revolving Credit
Agreement as if set forth herein, and, in addition:

          6.01 Financial Statements. Simultaneously with delivery to the
Revolving Credit Agent, deliver to the Administrative Agent the financial
statements, certificates and other information required to be delivered under
Sections 6.01 and 6.02 of the Revolving Credit Agreement.

          6.02 Notices. Simultaneously with delivery to the Revolving Credit
Agent, deliver to the Administrative Agent all notices delivered to the
Revolving Credit Agent under Section 6.03 of the Revolving Credit Agreement, and
further notify the Administrative Agent of the occurrence of any Default or
Event of Default.

          6.03 Maintenance of Insurance. Maintain insurance in compliance with
Section 6.07 of the Revolving Credit Agreement and comply with the following:

          (a) Subject to the rights of the Revolving Lenders under the Revolving
Credit Agreement, fire and extended coverage policies maintained with respect to
any Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Collateral Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the

27

--------------------------------------------------------------------------------



Collateral Agent, (ii) a provision to the effect that none of the Loan Parties,
Credit Parties or any other Person shall be a co-insurer and (iii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Commercial general liability
policies shall be endorsed to name the Collateral Agent as an additional
insured. Business interruption policies shall name the Collateral Agent as a
loss payee and shall be endorsed or amended to include (i) a provision that,
from and after the Closing Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent,
(ii) a provision to the effect that none of the Loan Parties, the Administrative
Agent, the Collateral Agent or any other party shall be a co-insurer and (iii)
such other provisions as the Collateral Agent may reasonably require from time
to time to protect the interests of the Credit Parties. Each such policy
referred to in this Section 6.03 shall also provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Collateral Agent (giving the Collateral Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than thirty (30) days’ prior written notice thereof by the insurer to the
Collateral Agent. The Borrower shall deliver to the Collateral Agent, prior to
the cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent, including an insurance
binder) together with evidence satisfactory to the Collateral Agent of payment
of the premium therefor.

          (b) None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.03. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees until the payment in full of
the Obligations and the termination of the Commitments. The designation of any
form, type or amount of insurance coverage by the any Credit Party under this
Section 6.03 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

          (c) The Borrower shall permit any representatives that are designated
by the Collateral Agent to inspect the insurance policies maintained by or on
behalf of the Loan Parties and to inspect books and records related thereto and
any properties covered thereby. The Loan Parties shall pay the reasonable fees
and expenses of any representatives retained by the Collateral Agent to conduct
any such inspection.

          6.04 Use of Proceeds. Use the proceeds of the Term Loan (a) to make
Permitted Restricted Subordinated Debt Payments, and (b) for general corporate
purposes of the Loan Parties, in each case to the extent not prohibited under
applicable Law and the Loan Documents.

          6.05 Additional Loan Parties; Additional Properties

          (a) Promptly after any Investment in a new Subsidiary permitted under
the Revolving Credit Agreement, pledge to the Collateral Agent, for the benefit
of the Lenders and the Agents, subject to the rights of the Revolving Lenders
under the Revolving Credit Agreement, the capital stock of each new Subsidiary
in which the Borrower invests pursuant to a stock pledge agreement in form and
substance reasonably satisfactory to the Agents, and such new Subsidiary shall
grant to the Collateral Agent a perfected first priority security interest
(subject only to Permitted Encumbrances entitled to priority under applicable
law) in substantially all of its personal property assets (with such exceptions
are as acceptable to the Majority Lenders) pursuant to a Joinder Agreement to
this Agreement in form and substance

28

--------------------------------------------------------------------------------



reasonably satisfactory to the Agents. Each new Subsidiary in which the Borrower
invests shall, promptly after such Investment, execute and deliver to the
Collateral Agent, for the benefit of the Lenders and the Agents, a guaranty of
the payment and performance of all of the Obligations, in form and substance
satisfactory to the Agents, together with acceptable security documents
including without limitation, the aforementioned Joinder Agreement, legal
opinions, and other documents and instruments necessary to demonstrate the due
authorization, execution and delivery by such new Subsidiary of such guaranty
and such security documents and to perfect the Collateral Agent’s security
interest in all of such new Subsidiary’s assets, including (i) the resolutions
of the Board of Directors or equivalent body of such new Subsidiary and the
charter and by laws (or the equivalent thereof) of such new Subsidiary,
certified by an officer of such new Subsidiary, (ii) a good standing certificate
of such new Subsidiary in its jurisdiction of incorporation, (iii) a certificate
of the secretary or an assistant secretary of such new Subsidiary certifying the
names and true signatures of the officers of such new Subsidiary authorized to
sign such guaranty and such security documents, (iv) UCC 1 financing statements,
and (v) such other documents as the Collateral Agent may reasonably request.
Upon delivery of the aforementioned documents, such new Subsidiary shall become
a guarantor of the Obligations hereunder and, except as otherwise agreed to by
the Majority Lenders, shall comply with and be bound by all of the terms and
conditions of the Loan Documents as a Subsidiary of the Borrower thereunder, and
the Borrower shall cause such new Subsidiary to take all actions which it would
have been required to make or take had it been a Subsidiary of the Borrower on
the Closing Date, including making all representations and warranties as a
guarantor under each of the Loan Documents. Notwithstanding anything contained
in this Section 6.05 to the contrary, if such Subsidiary is a CFC, the Equity
Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding Equity Interests of such Subsidiary. In no event shall compliance
with this Section 6.05 waive or be deemed a waiver or Consent to any transaction
giving rise to the need to comply with this Section 6.05 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower.

          (b) If, after the Closing Date, the Borrower or any of its
Subsidiaries acquires or leases for a term in excess of five (5) years real
estate used as a manufacturing or warehouse facility, the Borrower shall notify
the Agents promptly thereof, and upon the request of the Agents, the Borrower
shall, or shall cause such Subsidiary to, within sixty (60) days of such
request, deliver to the Collateral Agent a fully executed mortgage or deed of
trust over such real estate, and use commercially reasonable efforts to obtain
such mortgage with respect to such leasehold interests, as applicable, in form
and substance reasonably satisfactory to the Agents, together with, subject to
the rights of the Revolving Lenders under the Revolving Credit Agreement, title
insurance policies, surveys, evidences of insurances with the Collateral Agent
named as loss payee and additional insured, legal opinions and other documents
and certificates with respect to such real estate as shall be reasonably
satisfactory to the Agents. The Borrower further agrees that, following the
taking of such actions with respect to such real estate or such leases, as
applicable, the Collateral Agent shall have for the benefit of the Lenders and
the Agents a valid and enforceable first priority mortgage or deed of trust over
such real estate or, if obtained, such leasehold interests, as applicable, free
and clear of all defects and encumbrances except for Permitted Encumbrances.

29

--------------------------------------------------------------------------------



          6.06 Cash Management. Comply with the terms of Section 6.13 of the
Revolving Credit Agreement and, upon the request of the Collateral Agent, take
such actions as Collateral Agent shall require to cause Collateral Agent to have
dominion and control, subject to the rights of the Revolving Lenders under the
Revolving Credit Agreement, over the Blocked Accounts and Concentration Account.

          6.07 Information Regarding the Collateral. Simultaneously with
delivery to the Revolving Credit Agent, furnish to the Administrative Agent all
information furnished to the Revolving Credit Agent under Section 6.14 of the
Revolving Credit Agreement.

          6.08 Physical Inventories. Cause the results of inventories undertaken
pursuant to Section 6.15 of the Revolving Credit Agreement to be delivered to
the Administrative Agent simultaneously with delivery to the Revolving Credit
Agent.

          6.09 Further Assurances.

          (a) Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by this
Agreement or any applicable security documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties. The Loan Parties also
agree to provide to the Agents, from time to time upon reasonable request,
evidence satisfactory to the Agents as to the perfection and priority of the
Liens created or intended to be created by this Agreement or any applicable
security documents.

          (b) Upon the request of the Collateral Agent, use commercially
reasonable effort to cause each of its customs brokers to deliver a Customs
Broker Agreement to the Collateral Agent, subject to the rights of the Revolving
Lenders under the Revolving Credit Agreement.

ARTICLE VII.
NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, each Loan
Party shall, and shall cause each Subsidiary to, comply with the terms and
provisions of Article VII of the Revolving Credit Agreement as if set forth
herein.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

          8.01 Events of Default. Any of the following shall constitute an Event
of Default:

          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan,
or (ii) any interest on any Loan within one (1) day following the date when the
same shall become due and payable, other than at the stated date of maturity or
any accelerated date of maturity, or (iii) any fee due hereunder, or (iv) any
other amount payable hereunder or under any other Loan Document; or

30

--------------------------------------------------------------------------------



          (b) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 15 days; or

          (c) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

          (d) Cross-Default. An “Event of Default” shall occur under the
Revolving Credit Agreement; or

          (e) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Laws, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for 60 calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Laws relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

          (f) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

          (g) Invalidity of Loan Documents. (i) Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies that it
has any or further liability or obligation under any material provision of any
Loan Document, or purports to revoke, terminate or rescind any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under this Agreement or any applicable security documents; or (ii) any
Lien purported to be created under this Agreement or any applicable security
documents shall cease to be, or shall be asserted by any Loan Party or any other
Person not to be, a valid and perfected Lien on any material portion of the
Collateral, with the priority required by this Agreement or any applicable
security documents (other than as a result of action or inaction by any Agent);
or

          (h) Loss of Collateral. There shall occur any material damage to, or
loss, theft or destruction of, any Collateral, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty, which in any such case causes, for more than ten (10)
consecutive days, the cessation or substantial curtailment of revenue producing
activities at retail locations of the Borrower or any of its Subsidiaries
constituting twenty-five percent (25%) or more of the Borrower’s and its
Subsidiaries retail locations if such event or circumstance is not covered by
business interruption insurance; or

31

--------------------------------------------------------------------------------



          (i) Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) Borrower or any other Loan Party
shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions; or

          (j) Extension of Subordinate Facility. If on or prior to December 15,
2008, the Administrative Agent shall not have been provided with a copy of an
executed amendment or other modification to the Subordinate Facility extending
its maturity date to February 20, 2011 or later; or

          (k) Term Loan Letter of Credit. If for any reason the Term Loan Letter
of Credit shall expire, any draw thereunder shall not be honored or the amount
available to be drawn thereunder shall be less than the then outstanding amount
of the Loans.

          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, or, at the request of the
Majority Lenders shall, take any or all of the following actions:

          (a) declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

          (c) draw upon the Term Loan Letter of Credit in such amount as
Administrative Agent shall determine, or in such amount as the Majority Lenders
shall direct; and

          (d) whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, may (and at the direction of the Majority Lenders,
shall) proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

          No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of Law.

32

--------------------------------------------------------------------------------



          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

 

 

          (i) to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such; and then

 

 

 

          (ii) to payment of that portion of the Obligations (excluding the
Other Liabilities) constituting indemnities, Credit Party Expenses, and other
amounts (other than principal, interest and fees) payable to the Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
and amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause payable to them; and then

 

 

 

          (iii) to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, and other Obligations, and fees,
ratably among the Lenders in proportion to the respective amounts described in
this clause payable to them; and then

 

 

 

          (iv) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause held by them; and then

 

 

 

          (v) ratably to pay any fees then due to the Lenders until paid in
full; and then

 

 

 

          (vi) to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations as
provided in Section 11.04, but excluding any Other Liabilities), ratably among
the Credit Parties in proportion to the respective amounts described in this
clause held by them; and then

 

 

 

          (vii) to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured hereunder, ratably among the Credit
Parties in proportion to the respective amounts described in this clause held by
them; and then

 

 

 

          (viii) to payment of all Other Liabilities not paid under any of the
preceding clauses; and then, lastly

 

 

 

          (ix) the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.

ARTICLE IX.
COLLATERAL

          9.01 Security Interest.

          (a) As security for the payment of all Obligations, the Borrower
hereby acknowledges, reaffirms, confirms and ratifies its prior grant of, and
assigns to the Collateral Agent for the benefit of the Credit Parties, and
grants to the Collateral Agent for the benefit of the Credit Parties a
continuing security

33

--------------------------------------------------------------------------------



interest in, all of the following (collectively, the “Collateral”) whether now
or hereafter existing or acquired, regardless of where located:

 

 

 

          (i) Accounts, including Health-Care-Insurance Receivables;

 

 

 

          (ii) Certificated Securities;

 

 

 

          (iii) Chattel Paper, including Electronic Chattel Paper;

 

 

 

          (iv) computer hardware and software and all rights with respect
thereto, including, any and all licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;

 

 

 

          (v) Contract Rights;

 

 

 

          (vi) Commercial Tort Claims;

 

 

 

          (vii) Deposit Accounts;

 

 

 

          (viii) Documents;

 

 

 

          (ix) Financial Assets;

 

 

 

          (x) General Intangibles, including Payment Intangibles and Software;

 

 

 

          (xi) Goods (including all of its Equipment, Fixtures and Inventory),
and all embedded software, accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

 

 

 

          (xii) Instruments;

 

 

 

          (xiii) Intellectual Property;

 

 

 

          (xiv) Investment Property;

 

 

 

          (xv) money (in every jurisdiction whatsoever);

 

 

 

          (xvi) Letter of Credit Rights;

 

 

 

          (xvii) Security Entitlements;

 

 

 

          (xviii) Supporting Obligations;

 

 

 

          (xix) Uncertificated Securities; and

 

 

 

          (xx) to the extent not included in the foregoing, other personal
property of any kind or description;

          together with all books, records, writings, data bases, information
and other property relating to, used or useful in connection with, or
evidencing, embodying, incorporating or referring to any of the

34

--------------------------------------------------------------------------------



foregoing, and all Proceeds, products, offspring, rents, issues, profits and
returns of and from any of the foregoing; provided that to the extent that the
provisions of any lease or license of computer hardware and software or
Intellectual Property expressly prohibit (which prohibition is enforceable under
applicable law) the assignment thereof; and the grant of a security interest
therein, the Borrower’s rights in such lease or license shall be excluded from
the foregoing assignment and grant for so long as such prohibition continues, it
being understood that upon request of the Collateral Agent, the Borrower will in
good faith use reasonable efforts to obtain consent from the applicable lessor
or licensor for the creation of a security interest in favor of the Collateral
Agent for the benefit of the Credit Parties in the Borrower’s rights under such
lease or license.

          9.02 Additional Security. As additional security for all of the
Obligations, Borrower grants to the Collateral Agent, for the benefit of the
Credit Parties, a security interest in, and assigns to the Collateral Agent, for
the benefit of the Credit Parties, all of Borrower’s right, title and interest
in and to, any deposits or other sums at any time credited by or due from each
Lender and each Affiliate of a Lender to Borrower, or credited by or due from
any participant of any Lender to Borrower, with the same rights therein as if
the deposits or other sums were credited by or due from such Lender. Borrower
hereby authorizes each Lender and each Affiliate of such Lender and each
participant to pay or deliver to the Collateral Agent, for the benefit of the
Credit Parties, without any necessity on the Collateral Agent’s or any Lender’s
part to resort to other security or sources of reimbursement for the
Obligations, at any time during the continuation of any Event of Default or in
the event that the Collateral Agent, for the benefit of the Credit Parties,
should make demand for payment hereunder and without further notice to Borrower
(such notice being expressly waived), any of the aforesaid deposits (general or
special, time or demand, provisional or final) or other sums for application to
any Obligation, irrespective of whether any demand has been made or whether such
Obligation is mature, and the rights given the Agents, the Lenders, their
Affiliates and participants hereunder are cumulative with such Person’s other
rights and remedies, including other rights of set-off. The Agent may give
notice of the above grant of a security interest in and assignment of the
aforesaid deposits and other sums, and authorization, to, and make any suitable
arrangements with, any Lender, any such Affiliate of any Lender or participant
for effectuation thereof, and the Borrower hereby irrevocably appoints
Collateral Agent as its attorney to collect, so long as any Event of Default
shall have occurred and during the continuance of any such Event of Default, any
and all such deposits or other sums to the extent any such payment is not made
to the Collateral Agent or any Lender by such Lender, Affiliate or participant.

          9.03 Continued Priority of Security Interest.

          (a) The security interest granted by Borrower shall at all times be
valid and enforceable against Borrower and all third parties in accordance with
the terms of this Agreement, as security for the Obligations, and the Collateral
shall not at any time be subject to any Liens other than Permitted Encumbrances.
Borrower shall, at its cost and expense, take all action that may be necessary
or desirable (other than the filing of continuation statement under the UCC), or
that the Collateral Agent may reasonably request, so as at all times to maintain
the validity, perfection, enforceability and rank of the security interest in
the Collateral to enable the Collateral Agent to exercise or enforce its rights
hereunder, and to obtain the full benefits of this Agreement.

          (b) The Collateral Agent is hereby authorized to file one or more
financing or continuation statements or amendments thereto in the name of
Borrower in any jurisdictions and with any filing offices as the Collateral
Agent may determine, in its sole discretion, are necessary or advisable to
perfect the security interest granted to the Collateral Agent hereunder,
including, without limitation, any such financing or continuation statements as
Collateral Agent deems necessary in its sole discretion in order to comply with
the UCC. Such financing statements may describe the Collateral in the same
manner as

35

--------------------------------------------------------------------------------



described in this Agreement or may contain an indication or description of
Collateral that describes such property in any other manner, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired or arising” or “all personal property, whether now owned or
hereafter acquired or arising.”

          (c) Borrower shall mark its books and records as directed by the
Collateral Agent and as may be reasonably necessary or appropriate to evidence,
protect and perfect the security interest granted hereunder and shall cause its
financial statements to reflect the security interest.

          9.04 Other Collateral Matters.

          (a) Borrower shall at any time and from time to time, take such steps
as Collateral Agent may request (i) in order that Collateral Agent shall obtain
“control” of Collateral, with any agreements establishing control to be in form
and substance reasonably satisfactory to Collateral Agent, (ii) to enter into a
tri-party agreement with Collateral Agent and the issuer and/or confirmation
bank with respect to any Letter of Credit Rights that Borrower has acquired, and
thereby directing all payments under such Letter of Credit Rights as Collateral
Agent shall direct, (iii) to promptly notify Collateral Agent, in a writing
signed by a Borrower, of any commercial tort claim (as defined in the UCC)
acquired by it and unless otherwise consented by Collateral Agent, to enter into
a supplement to this Agreement, granting to Collateral Agent, for the benefit of
the Credit Parties, a Lien in such commercial tort claim and in the proceeds
thereof, and (iv) otherwise to insure the continued perfection enforceability
and priority of security interest of the Collateral Agent, for the benefit of
the Credit Parties, in any of the Collateral and of the preservation of its
rights therein.

          (b) Nothing contained in this Section 9.04 shall be construed to
narrow the scope of Collateral Agent’s security interest in any of the
Collateral or the perfection or priority thereof or to impair or otherwise limit
any of the rights, powers, privileges or remedies of Collateral Agent hereunder.

ARTICLE X.
ADMINISTRATIVE AGENT

          10.01 Appointment and Authority.

          (a) Each of the Lenders hereby irrevocably appoints LaSalle to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

          (b) Each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints LaSalle as Collateral Agent and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 11.04(c)), as

36

--------------------------------------------------------------------------------



though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

          10.02 Rights as a Lender. The Persons serving as the Agents hereunder
shall have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

          10.03 Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its respective opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction. The Agents shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Loan Parties or a Lender.

          The Agents shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by this Agreement or any applicable security
documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agents.

37

--------------------------------------------------------------------------------



          10.04 Reliance by Agents.

          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received written notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

          10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

          10.06 Resignation of Agents. Either Agent may at any time give written
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Majority Lenders shall have the right, with the
consent of the Borrower, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders, appoint a successor Administrative Agent or Collateral
Agent, as applicable, meeting the qualifications set forth above; provided that
if the Administrative Agent or the Collateral Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Collateral Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Collateral Agent shall continue to
hold such collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent, as applicable, hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Administrative
Agent or Collateral Agent hereunder.

38

--------------------------------------------------------------------------------



          10.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 10.11, the Agents shall
not have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agents.

          10.08 Administrative Agent May File Proofs of Claim.

          (a) In case of the pendency of any proceeding under any Debtor Relief
Laws or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Loan Parties) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

 

 

          (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Administrative
Agent and the other Credit Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Administrative Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and such
Credit Parties under Sections 2.06 and 11.04) allowed in such judicial
proceeding; and

 

 

 

          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 11.04.

          (b) Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

          10.09 Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,

          (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other

39

--------------------------------------------------------------------------------



Loan Document, or (iii) if approved, authorized or ratified in writing by the
Majority Lenders in accordance with Section 11.01;

          (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances;

          (c) to release any guarantor from its obligations under any Guarantee
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

          (d) to reduce the face amount of the Term Loan Letter of Credit.

Upon request by any Agent at any time, the Majority Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any guarantor from its
obligations under any Guarantee pursuant to this Section 10.09. In each case as
specified in this Section 10.09, the Agents will, at the Loan Parties’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under this Agreement or any
applicable security documents or to subordinate its interest in such item, or to
release such guarantor from its obligations under any Guarantee, in each case in
accordance with the terms of the Loan Documents and this Section 10.09.

          10.10 Notice of Transfer. The Agents may deem and treat a Lender party
to this Agreement as the owner of such Lender’s portion of the Obligations for
all purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 11.06.

          10.11 Reports and Financial Statements. By signing this Agreement,
each Lender:

          (a) agrees to furnish the Administrative Agent on the first day of
each month with a summary of all Other Liabilities due or to become due to such
Lender;

          (b) is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);

          (c) expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;

          (d) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

          (e) agrees to keep all Reports confidential in accordance with the
provisions of Section 11.07; and

          (f) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw

40

--------------------------------------------------------------------------------



from any Report in connection with any Loan that the indemnifying Lender has
made or may make to the Borrower, or the indemnifying Lender’s participation in,
or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and
protect, and indemnify, defend, and hold the Agents and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agents and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

          10.12 Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other Applicable Law of the United States can be perfected only by
possession. Should any Lender (other than the Agents) obtain possession of any
such Collateral, such Lender shall notify the Agents thereof, and, promptly upon
the Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

          10.13 Indemnification of Agents. The Lenders agree to indemnify the
Agents (to the extent not reimbursed by the Loan Parties and without limiting
the obligations of Loan Parties hereunder), ratably according to their
respective pro rata shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

          10.14 Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.

ARTICLE XI.
MISCELLANEOUS

          11.01 Amendments, Etc.

          (a) No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Administrative
Agent, with the Consent of the applicable Lenders, and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which given.

          (b) Notwithstanding any other provision of this Agreement or any Loan
Document, including without limitation, any other provision of this Section
11.01:

 

 

 

          (i) Any matter that requires the consent of the Majority Lenders or
Unanimous Lenders shall also require the consent of each of the Agents;

41

--------------------------------------------------------------------------------




 

 

 

          (ii) Any matter which may be determined by the Administrative Agent in
its discretion, shall also require the consent of each of the other Agents;

 

 

 

          (iii) Upon the occurrence of any Event of Default, the Agents, in
their discretion may, and either of the Administrative Agent or the Managing
Agents may, require the Agents to, cease making Loans, declare the occurrence of
an Event of Default, implement any default rate of interest, accelerate all
Obligations, and require the enforcement of the provisions of this Agreement or
any applicable security documents authorizing the sale or other disposition of
all or any part of the Collateral and exercise all or any such other legal and
equitable and other rights or remedies as it may have in respect of such
Collateral.

          (c) Except as otherwise provided in this Agreement, the consent or
direction of the Majority Lenders is required for any amendment, waiver, or
modification of any Loan Document. In addition:

 

 

 

          (i) The Majority Lenders may direct the Agents to suspend making Loans
if the Borrower is then in Default, following which direction, and for as long
as the Borrower is in Default, the only Loans which may be made are the
following:


 

 

 

 

 

          (A) Loans made with consent of the Majority Lenders;


 

 

 

          (ii) The Majority Lenders may undertake the following if an Event of
Default has occurred and not been duly waived:


 

 

 

 

 

          (A) Require the Agents to declare all Obligations to be immediately
payable in full; and

 

 

 

 

 

          (B) Direct the Agents to increase the rate of interest to the Default
Rate as provided in, and to the extent permitted by, this Agreement.


 

 

 

(d) The consent or direction of the following is required for the following
actions:

 

 

 

          (i) Any forgiveness of all or any portion of any payment Obligation:
all Lenders whose payment Obligation is being so forgiven (other than any
Defaulting Lender); and

 

 

 

          (ii) Any decrease in any interest rate or fee payable under any of the
Loan Documents (other than any fee payable to the Agents (for which the consent
of the Agents shall be required): all Lenders adversely affected thereby (other
than any Defaulting Lender).

          (e) None of the following may take place except with the Consent of
the Unanimous Lenders:

 

 

 

          (i) Any release of a material portion of the Collateral, other than a
release of Collateral otherwise required or provided for in the Loan Documents,
unless such release is being made to facilitate a liquidation which has been
previously authorized, or is otherwise permitted hereunder, in which case no
such Consent of Unanimous Lenders is required;

 

 

 

          (ii) Any release of any Person obligated on account of the
Obligations;

 

 

 

          (iii) Any amendment of this Section 11.01;

 

 

 

          (iv) Amendment of any of the following Definitions:

42

--------------------------------------------------------------------------------




 

 

 

 

 

          (A) “Majority Lenders”;

 

 

 

 

 

          (B) “Unanimous Lenders”;

                    (v) Any amendment of the Maturity Date; and

          (f) No action, amendment, or waiver of compliance with, any provision
of the Loan Documents or of this Agreement which affects any Agent in its
respective capacity as an Agent may be undertaken without the written consent of
such Agent, and no action referenced herein which affects the rights, duties,
obligations, or liabilities of any Agent shall be effective without the written
consent of that Agent.

          (g) Notwithstanding anything to the contrary in this Section 11.01, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or Consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

          (h) If any Lender does not Consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the Consent of each Lender and that has been approved by the
Majority Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 11.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

          11.02 Notices; Effectiveness; Electronic Communications.

          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

 

 

          (i) if to the Borrower, at 125 South Wacker, #2600, Chicago, Illinois
60606-1719, Attention: Chief Financial Officer, or at such other address for
notice as the Borrower shall last have furnished in writing to the Person giving
the notice;

 

 

 

          (ii) if to the Administrative Agent, the Collateral Agent, or LaSalle,
25 Braintree Hill Office Park, Braintree, Massachusetts 02184 Attention: Robert
Barnhard, or such other address for notice as the Administrative Agent, the
Collateral Agent, or, as the case may be, LaSalle shall last have furnished in
writing to the Person giving the notice;

 

 

 

          (iii) if to any Lender, at such Lender’s address set forth on Schedule
2.01, or such other address for notice as such Bank shall have last furnished in
writing to the Person giving the notice.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

43

--------------------------------------------------------------------------------



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article XI if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

          (c) Each of the Loan Parties and Agents may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Agents. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

          (d) The Agents and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Loan Notices) purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Agents may be
recorded by the Agents, and each of the parties hereto hereby consents to such
recording.

          11.03 No Waiver; Cumulative Remedies. No failure by any Credit Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.

          11.04 Expenses; Indemnity; Damage Waiver.

          (a) The Borrower shall pay all Credit Party Expenses.

44

--------------------------------------------------------------------------------



          (b) The Loan Parties shall indemnify the Agents (and any sub-agent
thereof), each other Credit Party, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of

 

 

 

          (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) only, the
administration of this Agreement and the other Loan Documents;

 

 

 

          (ii) any Loan or the use or proposed use of the proceeds therefrom;

 

 

 

          (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries;

 

 

 

          (iv) any claims of, or amounts paid by any Credit Party to, any Person
which has entered into a control agreement with any Credit Party hereunder; or

 

 

 

          (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any other
Loan Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee;

          provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) arise out of or in connection with claims solely between and among one or
more Credit Parties.

          (c) To the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agents (or
any such sub-agent), or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.09(e).

          (d) To the fullest extent permitted by applicable Law, the Loan
Parties shall not assert, and hereby waive, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection

45

--------------------------------------------------------------------------------



with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

          (e) All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

          (f) The agreements in this Section shall survive the resignation of
any Agent, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

          11.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agents, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

          11.06 Successors and Assigns.

          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder or under any other Loan Document without
the prior written Consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 11.06(b), (ii) by way of participation in accordance with the
provisions of subsection Section 11.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
11.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.06(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

          (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b)) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

46

--------------------------------------------------------------------------------



 

 

 

 

          (i) Minimum Amounts

 

 

 

 

 

          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

 

 

 

 

          (B) in any case not described in Section 11.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

 

 

 

          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

 

 

 

          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by Section 11.06(b)(i)(B) and, in
addition:

 

 

 

 

 

          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

 

 

 

 

          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

 

 

 

          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.

          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 11.06(c), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and

47

--------------------------------------------------------------------------------



Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Term Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Loan Parties, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

          (d) With respect to the sale of Participations:

 

 

 

          (i) any Lender may at any time, without the consent of, or notice to,
the Loan Parties or the Administrative Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (x) such
Lender’s obligations under this Agreement shall remain unchanged, (y) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agents and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 11.07 as if such Participant was a Lender
hereunder;

 

 

 

          (ii) any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.10 as though it were a Lender; and

 

 

 

          (iii) a Participant shall not be entitled to receive any greater
payment under Section 3.01 or 3.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a

48

--------------------------------------------------------------------------------



 

 

 

Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Loan Parties, to
comply with Section 3.01(e) as though it were a Lender.

          (e) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Term
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

          (f) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

          11.07 Treatment of Certain Information; Confidentiality.

          (a) Each of the Credit Parties agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed:

 

 

 

          (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential);

 

 

 

          (ii) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners);

 

 

 

          (iii) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process;

 

 

 

          (iv) to any other party hereto;

 

 

 

          (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;

 

 

 

          (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations;

 

 

 

          (vii) with the consent of the Borrower; or

49

--------------------------------------------------------------------------------



 

 

 

          (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

          (b) For purposes of this Section, “Information” means all information
received from the Loan Parties or any Subsidiary thereof relating to the Loan
Parties or any Subsidiary thereof or their respective businesses, other than any
such information that is available to any Credit Party on a non-confidential
basis prior to disclosure by the Loan Parties or any Subsidiary thereof. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

          (c) Each of the Credit Parties acknowledges that (i) Information may
include material non-public information concerning the Loan Parties or a
Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (ii) it will handle
such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

          11.08 Right of Setoff. If an Event of Default shall have occurred and
be continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent or
the Majority Lenders, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

          11.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

          11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the

50

--------------------------------------------------------------------------------



other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.

          11.11 Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Loan, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied. Further, the provisions
of Sections 3.01, 3.04, 3.05 and 11.04, as well as Article IX, shall survive and
remain in full force and effect regardless of the repayment of the Obligations,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (i) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, and (ii) any
obligations that may thereafter arise with respect to the Other Liabilities.

          11.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          11.13 Replacement of Lenders.

          (a) If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or any Lender gives a notice pursuant to Section 3.02, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

 

 

          (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

 

 

          (ii) such Lender (other than a Defaulting Lender or Non-Consenting
Lender) shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the

51

--------------------------------------------------------------------------------



 

 

 

case of all other amounts), and any Defaulting Lender or Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and accrued interest thereon;

 

 

 

          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 or Section 3.02, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

 

 

          (iv) such assignment does not conflict with applicable Laws.

          (b) A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

          11.14 Governing Law; Jurisdiction; Etc.

          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

          (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF ANY FEDERAL COURT
SITTING THEREIN AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
COURT OF THE STATE OF ILLINOIS OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

          (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

52

--------------------------------------------------------------------------------



          11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

          11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a

53

--------------------------------------------------------------------------------



political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

          11.18 Time of the Essence. Time is of the essence of the Loan
Documents.

          11.19 Press Releases. Each Credit Party executing this Agreement
agrees that neither it nor its Affiliates will in the future issue any press
releases or other public disclosure using the name of Administrative Agent or
its Affiliates or referring to this Agreement or the other Loan Documents
without at least two (2) Business Days’ prior notice to Administrative Agent and
without the prior written consent of Administrative Agent unless (and only to
the extent that) such Credit Party or Affiliate is required to do so under
Applicable Law and then, in any event, such Credit Party or Affiliate will
consult with Administrative Agent before issuing such press release or other
public disclosure. No Credit Party shall publish advertising material relating
to the financing transactions contemplated by this Agreement using any Loan
Party’s name, product photographs, logo or trademark without the prior written
consent of Borrower. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Borrower for review and
comment prior to the publication thereof. Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

          11.20 Additional Waivers.

          (a) The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Applicable Law, the obligations of
each Loan Party shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Collateral Agent or any other Credit Party.

          (b) The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

          (c) To the fullest extent permitted by Applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any

54

--------------------------------------------------------------------------------



security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefensibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.

          (d) Upon payment by any Loan Party of any Obligations, all rights of
such Loan Party against any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations and the date that
the Commitments have been terminated. In addition, any indebtedness of any Loan
Party now or hereafter held by any other Loan Party is hereby subordinated in
right of payment to the prior indefeasible payment in full of the Obligations
and no Loan Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.

          11.21 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

          11.22 Attachments. The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

[Signature pages follow]

55

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

 

 

 

 

BORROWER

 

 

 

WHITEHALL JEWELLERS, INC.

 

 

 

By:

/s/ Edward Dayoob

 

 

--------------------------------------------------------------------------------

 

Name:

Edward Dayoob

 

Title:

CEO & President

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------



 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION, as Administrative Agent and
as Collateral Agent

 

 

 

By:

/s/ Jeff Ryan

 

 

--------------------------------------------------------------------------------

 

Name:

Jeff Ryan

 

Title:

VP

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------



 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION, as a Lender

 

 

 

By:

/s/ Jeff Ryan

 

 

--------------------------------------------------------------------------------

 

Name:

Jeff Ryan

 

Title:

VP

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------



 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,
as a Lender

 

 

 

By:

/s/ Didi Do

 

 

--------------------------------------------------------------------------------

 

Name:

Didi Do

 

Title:

AVP

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,
as a Managing Agent

 

 

 

By:

/s/ Didi Do

 

 

--------------------------------------------------------------------------------

 

Name:

Didi Do

 

Title:

AVP

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------



 

 

 

 

GMAC COMMERCIAL FINANCE LLC, as
a Lender

 

 

 

By:

/s/ Michael Malcangi

 

 

--------------------------------------------------------------------------------

 

Name:

Michael Malcangi

 

Title:

Vice President

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------



 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Mark D. Twomey

 

 

--------------------------------------------------------------------------------

 

Name:

Mark D. Twomey

 

Title:

VP

 

 

 

 

BANK OF AMERICA, N.A., as a Managing
Agent

 

 

 

By:

/s/ Mark D. Twomey

 

 

--------------------------------------------------------------------------------

 

Name:

Mark D. Twomey

 

Title:

VP

1001697.5

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF LOAN NOTICE

Date: __________, ____

To: LaSalle Bank National Association

Ladies and Gentlemen:

          Reference is made to that certain Term Loan and Security Agreement,
dated as of May 21, 2007 (as amended, modified, supplemented or restated and in
effect from time to time, the “Loan Agreement”) by, among others, WHITEHALL
JEWELLERS, INC., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”), and LASALLE BANK NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties. Capitalized terms used but not defined herein shall
have the meanings set forth in the Loan Agreement.

 

 

 

 

The Borrower hereby requests:

 

 

 

 

1.

A [Loan] [conversion of a Loan from one Type to the other][continuation of LIBOR
Loans]

 

 

 

 

2.

On _______________________________ (a Business Day)1

 

 

 

 

3.

In the amount of $____________________ 2

 

 

 

 

4.

Comprised of ______________________ (Type of Loan)3

 

 

 

 

5.

For LIBOR Loans: with an Interest Period of ____ months.4


--------------------------------------------------------------------------------

1 Each notice of a Borrowing must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Loan of, conversion to or continuation of LIBOR Loans or of any conversion of
LIBOR Loans to Base Rate Loans, and (ii) one Business Day prior to the requested
date of any Borrowing of Base Rate Loans.

2 Each Borrowing of LIBOR Loans must be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.

3 Loans may be either Base Rate Loans or LIBOR Loans. If the Type of Loan is not
specified, then the applicable Loans will be made as Base Rate Loans.

4 The Borrower may request a Borrowing of LIBOR Loans with an Interest Period of
one, two, three or six months. If no election of Interest Period is specified,
then the Borrower will be deemed to have specified an Interest Period of one
month.

--------------------------------------------------------------------------------



          The Borrower hereby represents and warrants that (a) the Borrowing
requested herein complies with the provisions of Section 2.02 of the Loan
Agreement and (b) the conditions specified in Sections 4.02(a) and 4.02(b) of
the Credit Agreement have been satisfied on and as of the date specified in Item
2 above.

[signature page follows]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned has caused this Loan Notice to be
duly executed as of the date first above written.

 

 

 

 

WHITEHALL JEWELLERS, INC., as Borrower

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



EXHIBIT B

TERM NOTE

 

 

$_____________.00

May 21, 2007

          FOR VALUE RECEIVED, the undersigned, WHITEHALL JEWELLERS, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
___________________, a national banking association with an office at
_____________________(the “Lender”):

          (a) prior to or on the Maturity Date, the principal amount of [
___________ ] ($____ ) or, if less, the aggregate unpaid principal amount of
Loans advanced by the Lender to the Borrower pursuant to that certain Term Loan
and Security Agreement dated as of even date herewith (as modified, amended,
supplemented or restated and in effect from time to time, the “Loan Agreement”),
among the Borrower, the Lender, and the other parties thereto;

          (b) the principal outstanding hereunder from time to time at the times
provided in the Loan Agreement; and

          (c) interest on the principal balance hereof from time to time
outstanding from the Closing Date under the Loan Agreement through and including
the Maturity Date at the times and at the rate provided in the Loan Agreement.

          This Term Note evidences borrowings under and has been issued by the
Borrower in accordance with the terms of the Loan Agreement. The Lender and any
holder hereof is entitled to the benefits of the Loan Agreement and the other
Loan Documents, and may enforce the agreements of the Borrower contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof. All capitalized terms used in this Term Note and not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.

          The Borrower irrevocably authorizes the Lender to make or cause to be
made, at or about the time of any Borrowing, conversion or continuation of any
Loan pursuant to the Loan Agreement or at the time of receipt of any payment of
principal of this Term Note, an appropriate notation on the grid attached to
this Term Note, or the continuation of such grid, or any other similar record,
including computer records, reflecting the making of such Loan or (as the case
may be) the receipt of such payment. The outstanding amount of the Loans set
forth on the grid attached to this Term Note, or the continuation of such grid,
or any other similar record, including computer records, maintained by the
Lender with respect to any Loans shall be prima facie evidence of the principal
amount thereof owing and unpaid to the Lender, but the failure to record, or any
error in so recording, any such amount on any such grid, continuation or other
record shall not limit or otherwise affect the obligation of the Borrower
hereunder or under the Loan Agreement to make payments of principal of and
interest on this Term Note when due.

          The Borrower has the right in certain circumstances and the obligation
under certain other circumstances to prepay the whole or part of the principal
of this Term Note on the terms and conditions specified in the Loan Agreement.

          If any one or more of the Events of Default shall occur, the entire
unpaid principal amount of this Term Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Loan Agreement.

1

--------------------------------------------------------------------------------



          No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

          The Borrower and every endorser and guarantor of this Term Note or the
Indebtedness represented hereby waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note, and assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other Person primarily or secondarily liable.

          THIS TERM NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR
ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF ILLINOIS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).
THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS TERM NOTE MAY BE
BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 11.02 OF THE LOAN AGREEMENT. THE BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

[Signature page follows]

2

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned has caused this Term Note to be
signed in its corporate name by its duly authorized officer as of the day and
year first above written.

 

 

 

 

WHITEHALL JEWELLERS, INC., as Borrower

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

Signature Page to Term Note

--------------------------------------------------------------------------------



EXHIBIT C

DELAYED DRAW ADVANCE BORROWING REQUEST

          Pursuant to Section 2.01 of that certain Term Loan and Security
Agreement, dated as of May 21, 2007 (as amended, modified or supplemented and in
effect from time to time, the “Loan Agreement”; the terms defined therein being
used herein as therein defined), among the undersigned WHITEHALL JEWELLERS, INC.
(the “Borrower”), a Delaware corporation having its principal place of business
at 125 South Wacker, #2600, Chicago, Illinois 60606, the financial institutions
party thereto from time to time as lenders (the “Lenders”) and LASALLE BANK
NATIONAL ASSOCIATION as administrative agent and collateral agent (the “Agent”)
for the Lenders, the undersigned hereby gives the Administrative Agent
irrevocable notice that the undersigned hereby requests the Delayed Draw Advance
under the Loan Agreement, and in connection therewith sets forth below the
information relating to such Delayed Draw Advance as required by Section 2.01 of
the Loan Agreement:

 

 

1.

Borrower hereby requests a Delayed Draw Advance.

 

 

2.

The funding date of the Delayed Draw Advance is ______________, 2007 (which
shall be at least thirty (30) days after the date of this request, but in no
event later then May 30, 2007).

 

 

3.

The amount of the Delayed Draw Advance is $_____________ (which shall in no
event exceed the Delayed Draw Advance Limit).

 

 

4.

The Delayed Draw Advance is to be a [Base Rate Loan] [LIBOR Loan]. [The Interest
Period shall be the [1] [2] [3] [6]-months.]

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Delayed Draw
Advance:

          A. All of the representations and warranties made or deemed to be made
under the Loan Agreement and in any other Loan Document or which are contained
in any certificate furnished at any time under or in connection therewith shall
be true and correct in all material respects on and as of the date of the making
of the Delayed Draw Advance, both with and without giving effect to the making
of the Delayed Draw Advance and to the application of the proceeds therefrom,
except to the extent such representations and warranties are expressly related
only to an earlier date, in which case such representations and warranties shall
have been true and correct in all material respects on and as of such earlier
date;

          B. No event has occurred and is continuing, or would result from the
making of the Delayed Draw Advance or from the application of the proceeds
therefrom, which constitutes an Event of Default or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both;

          C. Each of the conditions set forth in Section 4.02 of the Loan
Agreement shall continue to be satisfied by the Borrower as of the date of the
Delayed Draw Advance; and

          D. No event has occurred and is continuing, or would result from the
Delayed Draw Advance which has had or would have a Material Adverse Effect.

--------------------------------------------------------------------------------




 

 

 

 

Very truly yours,

 

 

 

WHITEHALL JEWELLERS, INC.

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

--------------------------------------------------------------------------------

 

2

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

          Reference is made to that certain Term Loan and Security Agreement
dated as of May 21, 2007 (as amended, modified, supplemented or restated and in
effect from time to time, the “Loan Agreement”) by and between, among others,
(i) Whitehall Jewellers, Inc., a Delaware corporation (the “Borrower”), (ii) the
Guarantors party thereto (individually, a “Guarantor” and, collectively, the
“Guarantors”), (iii) LaSalle Bank National Association, as administrative agent
(in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties, (iv) LaSalle Bank National Association, as
collateral agent (in such capacity, the “Collateral Agent”) for its own benefit
and the benefit of the other Credit Parties, and (v) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Loan Agreement.

          _______________________________________________________ (the
“Assignor”) and ___________________ (the “Assignee”) agree as follows:

 

 

1.

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations as a Lender under the Loan Agreement as of the date
hereof (including, without limitation, such interest in each of the Assignor’s
outstanding Commitments, if any, and the Loans (and related Obligations) owing
to it) specified in Section 1 of Schedule I hereto. After giving effect to such
sale and assignment, the Assignor’s and the Assignee’s Commitments and the
amount of the Loans owing to the Assignor and the Assignee will be as set forth
in Section 2 of Schedule I hereto.

 

 

2.

The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Assumption; (b) makes no representation or warranty and assumes
no responsibility with respect to (i) any statements, warranties or
representations made in, or in connection with, the Loan Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto, or
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto; (c) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of any Loan Party or the performance or observance by any Loan Party
of any of their respective obligations under the Loan Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto;
and (d) confirms, in the case of an Assignee who is not a Lender, an Affiliate
of a Lender, or an Approved Fund, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
Assignor subject to this Assignment and Assumption, is not less than
$10,000,000.00 (and in integral multiples of $1,000,000 in excess thereof), or,
if less, the entire remaining amount of the Assignor’s Commitment and the Loans
at any time owing

1

--------------------------------------------------------------------------------



 

 

 

to it, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed).

 

 

3.

The Assignee: (a) confirms that it has received a copy of the Loan Agreement,
together with copies of the financial statements referred to in Section 6.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (c) appoints and authorizes the Agents to take such action as agent
on its behalf and to exercise such powers under the Loan Agreement as are
delegated to the Agents by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Loan
Agreement, are required to be performed by it as a Lender; (e) specifies as its
lending office (and address for notices) the office set forth beneath its name
on the signature pages hereof; (f) agrees that, if the Assignee is a Foreign
Lender entitled to an exemption from, or reduction of, withholding tax under the
law of the jurisdiction in which the applicable Loan Party is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments under the Loan Agreement or under any other Loan Document, it shall
deliver to the Loan Parties and the Administrative Agent (in such number of
copies as shall be requested by the recipient) whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Loan Parties within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from, or a reduction in, United States federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.

 

 

4.

Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered, together with a processing and recordation
fee in the amount of $3,500 (unless such fee has been waived by the
Administrative Agent in its sole discretion), to the Administrative Agent for
acceptance and recording by the Administrative Agent. The effective date of this
Assignment and Assumption shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on Schedule I hereto (the
“Effective Date”).

2

--------------------------------------------------------------------------------



 

 

5.

Upon such acceptance and recording by the Administrative Agent and, to the
extent required by Section 11.06(b)(iii) of the Loan Agreement, consent by the
Administrative Agent and/or the Borrower, as applicable (such consent not to be
unreasonably withheld or delayed), from and after the Effective Date, (a) the
Assignee shall be a party to the Loan Agreement and, to the extent of the
interest assigned by this Assignment and Assumption, shall have the rights and
obligations of a Lender under the Loan Agreement, and (b) the Assignor shall, to
the extent of the interest assigned by this Assignment and Assumption, be
released from its obligations under the Loan Agreement.

 

 

6.

Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Loan Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Loan Agreement for periods prior to the
Effective Date directly between themselves.

 

 

7.

This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of Illinois, without giving effect to
principles of conflicts of law or choice of law.

[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

[ASSIGNEE]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Lending Office (and address for notices):

 

 

 

[Address]

Accepted this ______ day
of ____________, ______:

LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

Signature Page to Assignment and Assumption

--------------------------------------------------------------------------------



Acknowledged and, to the extent required by Section 11.06(b)(i)(B) or Section
11.06(b)(iii) of the Loan Agreement, consented to, this _____ day of
________________, _________:

ADMINISTRATIVE AGENT:

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

Signature Page to Assignment and Assumption

--------------------------------------------------------------------------------



Acknowledged and, to the extent required by Section 11.06(b)(i)(B) or Section
11.06(b)(iii) of the Loan Agreement, consented to, this _____ day of ________,
________:

BORROWER:

WHITEHALL JEWELLERS, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

Signature Page to Assignment and Assumption

--------------------------------------------------------------------------------



Schedule I
to
Assignment and Assumption

 

 

 

Section 1.

Percentage/Amount of Commitments/Loans Assigned by Assignor to Assignee.

 

 

 

 

Applicable Percentage assigned by Assignor:

_________%

 

 

Commitment assigned by Assignor:

$________________

 

 

Aggregate Outstanding Principal Amount of Loans assigned by Assignor:

$________________

 

 

 

Section 2.

Percentage/Amount of Commitments/Loans Held by Assignor and Assignee after
giving effect to Assignment and Assumption.

 

 

 

 

Assignor’s Applicable Percentage:

_________%

 

 

Assignee’s Applicable Percentage:

_________%

 

 

Assignor’s Commitment:

$________________

 

 

Assignee’s Commitment:

$________________

 

 

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

$________________

 

 

Aggregate Outstanding Principal Amount of Loams Loans Owing to Assignee:

$________________

 

 

Section 3.

 

 

 

Effective Date:

_____________, ______

  1002676.2

Schedule I to Assignment and Assumption

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT

          This JOINDER AGREEMENT (this “Joinder”) is made as of
________________, by and between:

 

 

 

          ________________________, a ________________________ (the “New
[Borrower/Guarantor]”), with its principal executive offices at
_______________________; and

 

 

 

          LASALLE BANK NATIONAL ASSOCIATION, a national banking association
having a place of business at 25 Braintree Hill Office Park, Suite 205,
Braintree, Massachusetts 02184, as administrative agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Lenders
(as defined in the Loan Agreement referred to below);

          in consideration of the mutual covenants herein contained and benefits
to be derived herefrom.

W I T N E S S E T H :

          A. Reference is made to a certain Term Loan and Security Agreement
dated as of May 21, 2007 (as amended, modified, supplemented or restated and in
effect from time to time, the “Loan Agreement”), by and between, among others,
(i) Whitehall Jewellers, Inc., a Delaware corporation (the “Existing Borrower”),
(ii) the Administrative Agent, (iv) the Collateral Agent, and (v) the lenders
from time to time party thereto (individually, a “Lender” and, collectively, the
“Lenders”). All capitalized terms used herein, and not otherwise defined herein,
shall have the meanings assigned to such terms in the Loan Agreement.

          B. The New [Borrower/Guarantor] desires to become a party to, and be
bound by the terms of, the Loan Agreement and the other Loan Documents in the
same capacity and to the same extent as the Existing [Borrower/Guarantors]
thereunder.

          C. Pursuant to the terms of the Loan Agreement, in order for the New
[Borrower/Guarantor] to become party to the Loan Agreement and the other Loan
Documents as provided herein, the New [Borrower/Guarantor] and the Existing
Borrower are required to execute this Joinder.

          NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

 

1.

Joinder and Assumption of Obligations. Effective as of the date of this Joinder,
the New [Borrower/Guarantor] hereby acknowledges that the New
[Borrower/Guarantor] has received and reviewed a copy of the Loan Agreement and
the other Loan Documents, and hereby:

1

--------------------------------------------------------------------------------



 

 

 

 

(a)

joins in the execution of, and becomes a party to, the Loan Agreement and the
other Loan Documents as a [Borrower/Guarantor] thereunder, as indicated with its
signature below;

 

 

 

 

(b)

covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a [Borrower/Guarantor] under the Loan Agreement and the other
Loan Documents as of the date hereof (other than covenants, agreements,
liabilities and acknowledgments that relate solely to an earlier date), in each
case, with the same force and effect as if such New [Borrower/Guarantor] was a
signatory to the Loan Agreement and the other Loan Documents and was expressly
named as a [Borrower/Guarantor] therein;

 

 

 

 

(c)

makes all representations, warranties, and other statements of a
Borrower/Guarantor] under the Loan Agreement and the other Loan Documents, as of
the date hereof (other than representations, warranties and other statements
that relate solely to an earlier date), in each case, with the same force and
effect as if such New [Borrower/Guarantor] was a signatory to the Loan Agreement
and the other Loan Documents and was expressly named as a [Borrower/Guarantor]
therein;

 

 

 

 

(d)

assumes and agrees to perform all applicable duties and Obligations of the
Existing [Borrower/Guarantors] under the Loan Agreement and the other Loan
Documents.

 

 

 

2.

Supplemental Schedules. To the extent that any changes in any representations,
warranties, and covenants require any amendments to the schedules to the Loan
Agreement or any of the other Loan Documents, such schedules are hereby updated,
as evidenced by any supplemental schedules (if any) annexed to this Joinder.

 

 

3.

Ratification of Loan Documents. Except as specifically amended by this Joinder
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Loan Agreement and of the other Loan Documents
shall remain in full force and effect as in effect prior to the date hereof,
without releasing any Loan Party thereunder or Collateral therefor.

 

 

4.

Conditions Precedent to Effectiveness. This Joinder shall not be effective until
each of the following conditions precedent have been fulfilled to the reasonable
satisfaction of the Administrative Agent:

 

 

 

(a)

This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect.

 

 

 

 

(b)

All action on the part of the New [Borrower/Guarantor] and the other Loan
Parties necessary for the valid execution, delivery and performance by the New
[Borrower/Guarantor] and the other Loan Parties of this Joinder and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

2

--------------------------------------------------------------------------------




 

 

 

 

(c)

The New [Borrower/Guarantor] (and each other Loan Party, to the extent requested
by the Administrative Agent) shall each have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:


 

 

 

 

 

 

(i)

Certificate of Legal Existence and Good Standing issued by the Secretary of the
State of its incorporation or organization.

 

 

 

 

 

 

(ii)

A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Loan Agreement and
the other Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all Organization Documents.

 

 

 

 

 

 

(iii)

A Perfection Certificate.

 

 

 

 

 

 

(iv)

Execution and delivery by the New [Borrower/Guarantor] of the following Loan
Documents:


 

 

 

 

 

 

 

 

a)

[Joinders to the Term Notes, as applicable];

 

 

 

 

 

 

 

 

b)

[Joinder to the Fee Letter];

 

 

 

 

 

 

 

 

c)

[DDA Notification with ______________]; and

 

 

 

 

 

 

 

 

d)

Such other documents and agreements as the Administrative Agent or the
Collateral Agent may reasonably require.

 

 

 

 

 

 

(d)

Upon the request of the Administrative Agent in its sole discretion, the
Administrative Agent shall have received a favorable written legal opinion of
the Loan Parties’ counsel, addressed to the Administrative Agent, the Collateral
Agent and the other Credit Parties, covering such matters as Administrative
Agent may reasonably request.

 

 

 

 

(e)

The Collateral Agent shall have received all documents and instruments,
including, without limitation, UCC financing statements and DDA Notifications,
required by Law or reasonably requested by the Administrative Agent or the
Collateral Agent to create or perfect the Lien intended to be created under the
Collateral Documents and all such documents and instruments shall have been so
filed, registered or recorded to the satisfaction of the Administrative Agent.

 

 

 

 

(f)

All reasonable fees and Credit Party Expenses incurred by the Agents in
connection with the preparation and negotiation of this Joinder and related
documents (including the reasonable fees and expenses of counsel to the Agents)
shall have been paid in full by the New [Borrower/Guarantor].

3

--------------------------------------------------------------------------------



 

 

 

 

(g)

The Loan Parties shall have executed and delivered to the Agents such additional
documents, instruments, and agreements as the Administrative Agent or the
Collateral Agent may reasonably request.

 

 

 

5.

Miscellaneous.

 

 

 

(a)

This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

 

 

 

(b)

This Joinder expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.

 

 

 

 

(c)

Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 

 

 

 

(d)

The Loan Parties shall, within ten (10) Business Days after receipt of a
reasonably detailed invoice therefor, pay all reasonable fees and other Credit
Party Expenses of the Agents and the other Credit Parties, including, without
limitation, all reasonable attorneys’ fees in connection with the preparation,
negotiation, execution and delivery of this Joinder.

 

 

 

 

(e)

The New [Borrower/Guarantor] warrants and represents that the New
[Borrower/Guarantor] is not relying on any representations or warranties of the
Administrative Agent, Collateral Agent or the Lenders or their counsel in
entering into this Joinder.

 

 

 

 

(f)

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS.

[SIGNATURE PAGES FOLLOW]

4

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to
be duly executed and delivered by its proper and duly authorized officer as of
the date set forth below.

 

 

 

 

NEW [BORROWER/GUARANTOR]:

 

 

 

--------------------------------------------------------------------------------

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

COLLATERAL AGENT:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

SP-1 [Joinder Agreement]

--------------------------------------------------------------------------------



Acknowledged and Agreed:

EXISTING BORROWER:

WHITEHALL JEWELLERS, INC.

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

1002666.2

SP-2 [Joinder Agreement]

--------------------------------------------------------------------------------



Addresses for notices:

LaSalle Bank National Association
25 Braintree Hill Office Park, Suite 205
Braintree, Massachusetts 02184

Attention: Robert Barnhard
Phone (781) 353-6110; Fax (781) 353-6101
robert.barnhard@abnamro.com

Attention: Jeff Ryan
Phone (781) 353-6118; Fax (781) 353-6101
jeff.ryan@abnamro.com

Attention: Daniel O’Rourke
Phone (781) 353-6126; Fax (781) 353-6101
daniel.orourke@abnamro.com

Bank of America Retail Finance Group
100 Federal Street, 9th Floor
Boston, Massachusetts 02110

Attention: Mark Twomey
Phone (617) 434-9136; Fax (617) 434-4339
mark.twomey@bankofamerica.com

Wells Fargo Retail Finance, LLC
One Boston Place, 19th Floor
Boston, Massachusetts 02108

Attention: Cory Loftus
Phone (617) 854-7259; Fax (617) 523-4029
cory.loftus@wellsfargo.com

Attention: Didi Do
Phone (617) 854-7263; Fax (617) 523-4027
didi.do@wellsfargo.com

GMAC Commercial Finance LLC
1290 Avenue of the Americas - 3rd Floor
New York, New York 10104

Attention: Michael Malcangi
Phone (212) 884-7561; Fax (212) 884-7693
mmalcangi@gmaccf.com

Attention: Steve Brown
Phone (212) 884-7563; Fax (212) 884-7693
sbrown@gmaccf.com

 

--------------------------------------------------------------------------------



Schedule 11.02 — Administrative Agent’s Office; Certain Addresses for Notices

 

Administrative Agent’s Office:

 

LaSalle Bank National Association,

    as Administrative Agent

25 Braintree Hill Office Park, Suite 205

Braintree, Massachusetts 02184

Attention: Robert Barnhard

Telephone: (781) 353-6110

Facsimile: (781) 353-6101

E-mail: robert.barnhard@abnamro.com

 

--------------------------------------------------------------------------------